945 F.2d 404
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.COLORAMA RENTAL CENTER, Plaintiff-Appellant,v.The KROGER COMPANY, Defendant-Appellee.
No. 91-5035.
United States Court of Appeals, Sixth Circuit.
Sept. 30, 1991.

Before MILBURN and SURHEINRICH, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff Colorama Rental Center appeals the judgment of $13,355.00 entered in its favor and against the Kroger Company.   Specifically, Colorama submits that under Kentucky law it is entitled to recover lost business profits calculated over the three-year life of its lease.


2
A district court judgment as to actual damages is a factual determination subject to review under the clearly erroneous standard.   Allied Accessories and Auto Parts v. General Motors Corp., 901 F.2d 1322, 1325 (6th Cir.1990).   Having carefully considered the record and briefs filed by the parties, we are unable to say the district court erred with regard to the calculation of damages.   Accordingly, the judgment entered by the district court is AFFIRMED for the reasons stated in its memorandum opinion of December 6, 1990.